The five Judges who heard this appeal all agree that it must be dismissed. We have held in a number of cases that: "While the granting or refusal of a preliminary injunction is the subject of appeal, yet in such case we refrain from a discussion of the merits of the litigation and merely determine whether, under the facts presented in the court below, there was a reasonable ground for its action": Holden v. Llewellyn etal., 262 Pa. 400, at pp. 402 and 403.*
The questions involved come from the Election Code of June 3, 1937, P. L. 1333, and we find that the court below had "reasonable ground for its action."
Appeal dismissed.
* See also: Gemmell et al. v. Fox et al., 241 Pa. 146, 151;Sunbury Boro. v. Sunbury  S. R. Co., 241 Pa. 357, 359; Hoffmanv. Howell, 242 Pa. 112, 114; Deal v. Erie Coal  Coke Co.,246 Pa. 552, 555; Brock v. Atlantic Refining Co., 268 Pa. 231, 233;Casinghead Gas Co. v. Osborn, 269 Pa. 395, 397; Com. v. Katz,281 Pa. 287, 288; Lesher v. Gassner Co., 285 Pa. 43, 44; Howardv. Goodnough et al., 292 Pa. 547, 550; Hoffman v. J.  S. Ry.Co. et al., 309 Pa. 183; Harrisburg Dairies, Inc., v. Eisamanet al., 328 Pa. 195, 197. *Page 433